2005 WL 2455190 (Tex. App. - Houston [14th Dist.] 2005, pet. refd) (mem. op.' not
 designated for publication).
        On October 23, 2013, the Court of Criminal Appeals entered an order for this Court to

resolve the issues in the applicant's habeas application. Exparte Jackson, No. WR-70,616-05

(Tex. Crim. App. Oct. 13, 2013)(not designated for publication).

        At the request of both parties the trial court requested an initial extension of time in

March 2014 and the Court of Criminal Appeals granted the extension on April 17, 2014, with

Findings due to the Court of Criminal Appeals on June 30, 2014. The trial court requested and

was granted a second extension of time on July 16, 2014 with Findings due to the Court of

Criminal Appeals on September 30, 2014.

        The trial court and the respective parties had finished their investigation and submitted

the affidavits and othergathered evidence to the trial court for its review. The parties and the trial

court were in the process of determining if a live evidentiary hearing was required or if the trial

court could review the materials and review each side's respective Findings when a new matter

came up that delayed this proceeding further.



                                                  II.


        The applicant was appointed Shawn Reagin on December 5, 2013, to represent him

during the instant application for writ of habeas corpus. Ms. Reagin and the State worked
diligently to resolve the factual issues raised in the application as evidenced by their acquisition
of affidavits and other evidentiary materials. However, in November 2014, the trial court became

aware that the applicant filed a grievance on October 21, 2014, against Ms. Reagin that alleged

several allegations of misconduct that Ms. Reagin has represented to the court to be false and
baseless. See Exhibit 1. Ms. Reagin stated that her relationship with the applicant has devolved to

the point where she and the applicant no longer can communicate effectively and this has
hindered her ability to adequately represent the applicant. The Court granted Ms. Reagin's
motion to withdraw on December 1, 2014, and immediately appointed a new attorney, Ms. Emily

Detoto, to represent the applicant in the writ.
        Ms. Detoto, of course, will require additional time to familiarize herself with the

case, review the trial record and the work that Ms. Reagin had done up to her withdrawal.

Ms. Detoto has indicated that she will need at least 90 days to be prepared before she can

make a decision as to whether or not to request a live hearing or whether each side can

submit Findings based upon the already acquired affidavits. The Court does not believe

that the 90 days is an unreasonable request based upon Ms. Detoto's position and her

already existing docket of cases.

        Accordingly, this trial court requests additional time to comply with the Court of

Criminal Appeals order that Findings be submitted. Respectfully, the trial court requests that the

due date for Findings to be submitted to be April 1, 2014. This trial court's request is not

intended to unduly delay proceedings in the instant cause.




                                               III.


        WHEREFORE, PREMISES CONSIDERED, this Court respectfully requests that the

Court of Criminal Appeals allow until April 1,2014, to comply with its July 16,2014 order in the

instant cause.


        SIGNED this _i^_th day ofDecember, 201^)




                                                 Susan Brown
                                 185th DistrictCourt, Harris County, Texas
                                                                                           $*>i
                                 CAUSE NO. 981891-B



EX PARTE                                  )(            IN THE DISTRICT COURT


                                          )(            HARRIS COUNTY, TEXAS

TRENTON LETROY JACKSON                    )(            185™ JUDICIAL DISTRICT


                 MOTION TO WITHDRAW FROM REPRESENTATION



       COMES NOW, the undersigned counsel, and moves this Court to permit her
withdrawal from further representation of Applicant in the above-styled and numbered
cause, and in support thereof would show the following:

                                                I.


      Counsel was appointed on December 5, 2013, to represent Applicant in
proceedings related to his post-conviction application for writ of habeas corpus.



       On or about October 21, 2014, Counsel received notice from the State Bar of
Texas that Applicant had filed a complaint against her, within which he made a series of
untruthful allegations. Although the spurious statements were disputed via Counsel's
response to the Client-Attorney Assistance Program, Applicant's demonstrated
willingness to falsely attack his legal representative has destroyed any prospect of a
productive attorney-client relationship.

                                               III.


      Counsel will provide subsequent appointed habeas counsel with a copy of
Applicant's file, including all work product, and will be available to consult as necessary.




                                                                       FILEB

                                                              Tlme:_
                                                                       mos 20t5
                                                                       ""bounty, Texas""
                                                                          Deputy
      WHEREFORE, PREMISES CONSIDERED, the Counsel prays this Honorable
Court will grant her motion and permit her to withdraw from further representation of the
above-named Applicant.




                                         SHAWNA L. REAGIN

                                         1455 West Loop South, Suite 210
                                         Houston, Texas 77027
                                         (713)864-6736
                                         TBN 16634900                   .   ..

                                         ATTORNEY FOR APPLICANT




                             CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Motion to Withdraw
was hand-delivered to the Assistant District Attorney assigned to the case on this the
;      day of November, 2014.




                                         SHAWNA L. REAGIN
                                                                                         M^
                                   CAUSE NO. 981891-B



EX PARTE                                 )(            IN THE DISTRICT COURT

                                         )(            HARRIS COUNTY, TEXAS

TRENTON LETROY JACKSON                   )(            185™ JUDICIAL DISTRICT


                                       ORDER



       On this the ]&_ day of ^CKfomkyu^>                   ,2014, came to be heard
habeas counsel's Motion to Withdraw from Representation, and having duly considered
same, this Court is of the opinion said Motion should be:



                               7      GRANTED




                                       DENIED




      SIGNED and ENTERED this Y%> day of ^OVcmteti—'                          . 2014.

                                                                     ,.."••    *"•...,


                                                                 ^,.c£^^\
                                          dfe^\                      N           s*\^
                                                            V1         I^A /-.
                                         JUDGE PRESIDING